       Case 1:17-cv-01669-JPW Document 73 Filed 08/19/19 Page 1 of 16



             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SANTANDER BANK,                      *   Case No. 1:17-cv-01669-YK

              Plaintiff,             *
                                         (Judge Kane)
v.                                   *
BRANCH BANKING AND                   *
TRUST COMPANY,
                                         Filed Electronically
              Defendant.             *


            SUR-SUR-REPLY MEMORANDUM IN SUPPORT
              OF MOTION FOR SUMMARY JUDGMENT

     Branch Banking and Trust Company (“BB&T”) respectfully submits this

Sur-Sur-Reply Memorandum in support of its Motion for Summary Judgment.

                           The Procedural History

     BB&T filed a Motion for Summary Judgment on May 31, 2019, asserting

that it is entitled to summary judgment on the claims asserted against it by

Santander Bank, N.A. (“Santander”). In the Memorandum In Support of Motion

for Summary Judgment (the “Opening Brief”), BB&T argued that it is entitled to

summary judgment because: (a) Santander’s claims were extinguished by

operation of 12 Pa.C.S.A. §5109(1) because Santander should have reasonably

discovered the fraudulent nature of the August 27, 2009 transfer by Gaver

Technologies, Inc. (“GTI”) to BB&T’s predecessor-by-merger, Graystone Bank
        Case 1:17-cv-01669-JPW Document 73 Filed 08/19/19 Page 2 of 16



(“Graystone”) more than one year before September 17, 2017 when Santander

filed suit against BB&T; (b) BB&T had a complete defense to Santander’s claims

under 12 Pa.C.S.A. §5108(a) because Graystone as a good faith transferee for

value; or (c) both.

      Santander filed a Memorandum of Law In Opposition to BB&T’s Motion

for Summary Judgment (the “Response Brief”), supported by a Declaration of its

expert witness, Charles H. Grice (“Grice”).       In that Declaration, Grice stated

categorically that “ordinary bank due diligence is not able to detect” the kind of

fraud perpetrated by GTI’s President, Mark Gaver. Santander asserted that it could

not have reasonably discovered GTI’s fraud more than one year before it filed suit

so that its claims against BB&T were not extinguished by operation of 12

Pa.C.S.A. §5109(1).

      BB&T responded by filing its Reply Memorandum In Support of Motion for

Summary Judgment (the “Reply Brief”). In the Reply Brief, BB&T argued that

since: (a) all of the former Graystone officers directly responsible for administering

Graystone’s loan to GTI had submitted affidavits stating that they did not suspect

fraud by GTI; and (b) Santander and Grice insisted that GTI’s fraud could not

reasonably be discovered, Graystone necessarily had to be a good faith transferee

for value.

      Over BB&T’s objection, the Court granted Santander leave to file a Sur-


                                         -2-
          Case 1:17-cv-01669-JPW Document 73 Filed 08/19/19 Page 3 of 16



Reply Memorandum (the “Sur-Reply”). In the Sur-Reply, Santander argues, based

on language from two bankruptcy court decisions, that the fact that Graystone did

not have actual knowledge of GTI’s fraud and could not have reasonably

discovered that GTI was paying off its loan with intent to hinder, delay, or defraud

Santander is not enough to establish that Graystone is a good faith transferee for

value.     According to Santander, “If Graystone was on notice of suspicious

circumstances at GTI and failed to investigate, then the Court may find that

Graystone did not receive the loan repayment in good faith.” Sur-Reply, p. 2. In

other words, Santander contends that even if a reasonable investigation would not

have resulted in discovery that GTI was paying off its loan with intent to hinder,

delay, or defraud Santander, mere failure to conduct an investigation deprives

Graystone of good faith transferee status. Because whether an investigation would

have revealed anything does not matter when no investigation is conducted and

Santander’s claims against BB&T are extinguished only if Santander should have

reasonably discovered GTI’s fraud, Santander asserts that comparisons of what

Santander knew to what Graystone knew are not relevant to BB&T’s good faith

transferee for value defense. Sur-Reply, p. 4.

                               Summary of Argument

         As will be shown below, the duty of a transferee to investigate to be a good

faith transferee within the meaning of 12 Pa.C.S.A. §5108(a) and the duty of a


                                          -3-
       Case 1:17-cv-01669-JPW Document 73 Filed 08/19/19 Page 4 of 16



plaintiff to investigate whether a transfer is fraudulent for purposes of determining

when it must sue to avoid having its claims extinguished by operation of 12

Pa.C.S.A. §5109(1) are both triggered by the same “suspicious circumstances” test.

Consequently, comparisons of what Graystone knew to what Santander knew are

absolutely relevant. If both banks were on notice of the same circumstances, then

if Graystone had a duty to investigate, Santander did too. If neither bank had a

duty to investigate, since it is uncontroverted that Graystone did not have actual

knowledge of GTI’s fraud, Graystone is a good faith transferee.

      Although the language from the two bankruptcy court decisions on which

Santander relies appears on a superficial reading to support the proposition that

failure of a transferee to investigate alone may deprive it of good faith transferee

status, neither case holds that mere failure to investigate deprives a transferee of

good faith transferee status when an investigation would not have resulted in

discovery of the fraud. Higher courts than bankruptcy courts have concluded that

failure of a transferee to investigate does not deprive the transferee of good faith

transferee status unless the investigation, if conducted, would have uncovered the

fraud. Since Santander and Grice are steadfast in their assertion that ordinary due

diligence was not capable of detecting that GTI paid Graystone with intent to

hinder, delay, or defraud Santander, the failure of Graystone to conduct an

investigation does not deprive BB&T of a defense under 12 Pa.C.S.A. §5108(a).


                                         -4-
         Case 1:17-cv-01669-JPW Document 73 Filed 08/19/19 Page 5 of 16



         Plaintiffs and Transferees Have The Same Duty to Exercise
      Reasonable Diligence Under the Uniform Fraudulent Transfer Act

      As authority for the proposition that Graystone cannot be a good faith

transferee if it was on notice of “suspicious circumstances” and did not investigate

Santander cites In re Atomica Design Group, Inc., 556 B.R. 125 (Bankr. E.D. Pa.

2016) and In re Lockwood Auto Group, Inc., 428 B.R. 629 (Bankr. W.D. Pa.

2010).     Sur-Reply, p. 2. The Atomica court said “Therefore, the affirmative

defense set forth in section 5108(b)(2) may be unavailable even where the

transferee lacked 'actual knowledge' that the original transfer was fraudulent if it

was 'on inquiry notice' of 'suspicious circumstances' that warranted 'a diligent

investigation.'” In re Atomica Design Group, Inc., 556 B.R. at 173 (Emphasis

added). The court in Lockwood said that a “transfer can still be avoided as against

the transferee if the circumstances were such that, as a reasonable person, it should

have known that there was something suspicious about the transfer but failed to

investigate.” In re Lockwood Auto Group, Inc., 428 B.R. at 636 (Emphasis added).

      The language from Atomica and Lockwood quoted above tracks virtually

verbatim to the language that courts have used to described the duty that a plaintiff

has to discover whether it has a cause of action under the same Uniform Fraudulent

Transfer Act that was enacted in Pennsylvania and that governs this case, For

example, in KB Aircraft Acquisition, LLC v. Berry, 790 S.E.2d 559 (N.C. Ct. App.

2016), the plaintiff alleged that a transfer of real property by the defendant was
                                         -5-
       Case 1:17-cv-01669-JPW Document 73 Filed 08/19/19 Page 6 of 16



avoidable under the Uniform Fraudulent Transfer Act as enacted in North

Carolina. 790 S.E.2d at 561. The defendant moved for summary judgment on the

grounds that the plaintiff’s claim had been extinguished by operation of North

Carolina’s counterpart to 12 Pa.C.S.A. §5109(1) and the motion was granted. 790

S.E.2d at 563. In affirming the grant of summary judgment, the North Carolina

Court of Appeals said:

              [A] plaintiff has a duty to exercise reasonable diligence to discover
              the fraud or misrepresentations that give rise to [its] claim.” [Citation
              omitted]. [W]hen an event occurs to excite the aggrieved party’s
              suspicion or put [it] on such inquiry as should have led, in the exercise
              of due diligence, to a discovery of the fraud,’ ” that party is deemed to
              have inquiry notice of the same

790 S.E.2d at 569-70 (Emphasis added); see also, Janvey v. Romero, 817 F.3d 184,

189 (5th Cir. 2016) (“Whether the plaintiff exercised reasonable diligence to

discover a fraudulent transfer is relevant to determining whether a plaintiff could

reasonably have discovered a fraudulent transfer”).

      Moreover, it is evident from a careful reading of the cases that the kinds of

“suspicious circumstances” or “events that excite suspicion” that trigger the

obligation of a transferee and a plaintiff to conduct due diligence are the same. As

the highlighted language in the quotes from Atomica and Lockwood above shows,

the circumstances must relate to whether the transfer at issue was made with intent

to hinder, delay, or defraud. Additional passages from those cases reinforce that

conclusion.
                                          -6-
       Case 1:17-cv-01669-JPW Document 73 Filed 08/19/19 Page 7 of 16



      The Atomica court began the discussion that concluded with the language

quoted above by noting that “The term 'good faith' is defined with respect to

whether the transferee 'acted without actual fraudulent intent and ... did not collude

with the debtor or otherwise actively participate in the fraudulent scheme of the

debtor.'” In re Atomica Design Group, Inc., 556 B.R. at 173 (Emphasis added). In

addition to saying that the circumstances must cause a reasonable person to realize

“that there was something suspicious about the transfer,” the Lockwood court said

that “good faith is determined according to an objective or 'reasonable person'

standard” and that “Courts thus look to what the transferee objectively knew or

should have known concerning the nature of the underlying circumstances involved

with the transfer.” In re Lockwood Auto Group, Inc., 428 B.R. at 636 (Emphasis

added). Id. (Emphasis added). Read in context, it is clear that the duty of a

transferee to investigate to preserve the good faith transferee defense arises only if

circumstances are present that give the transferee reason to suspect that the transfer

it is receiving is being made by the transferor with actual intent to hinder, delay, or

defraud a creditor and that it fails to act in good faith only if a reasonable person

should have known that the transfer at issue was fraudulent.

      This interpretation of the decisions of the bankruptcy courts in Atomica and

Lockwood is consistent with the interpretation of the good faith transferee for value

defense by higher courts.      For example, in granting summary judgment to a


                                          -7-
       Case 1:17-cv-01669-JPW Document 73 Filed 08/19/19 Page 8 of 16



transferee based on that defense, the United States District Court for the Northern

District of Illinois said in In re Equipment Acquisition Resources, Inc., 526 B.R.

710 (N.D. Ill. 2014), aff’d 803 F.3d 835 (7th Cir. 2015), that a “transferee does not

have 'a duty to investigate, to be a monitor for creditors’ benefit when nothing

known so far suggests that there is a fraudulent conveyance in the chain.'” 526

B.R. at 709 (Emphasis added).       In support of that statement, the Equipment

Acquisition court cited the Seventh Circuit’s decision in Bonded Financial

Services, Inc. v. European American Bank, 838 F.2d 890 (7th Cir. 1988).

      In Bonded Financial Services, the Seventh Circuit affirmed a bankruptcy

court’s grant of summary judgment to a transferee based on the good faith

transferee defense in an action in which a bankruptcy trustee alleged that a debtor’s

loan repayment was a fraudulent conveyance. 838 F.2d at 891-92. In so doing the

Seventh Circuit acknowledged that “Some facts strongly suggest the presence of

others; a recipient that closes its eyes to the remaining facts may not deny

knowledge.” 838 F.2d at 898. Nevertheless, the Seventh Circuit went on to say

that “A transferee that lacks the information necessary to support an inference of

knowledge need not start investigating on his own.” Id.

      Santander itself recognized in the Response Brief that an obligation of a

transferee arises only if the transferee knows something that puts it on inquiry

notice that the transfer is fraudulent. Santander cited Carroll v. Stettler, 941


                                         -8-
          Case 1:17-cv-01669-JPW Document 73 Filed 08/19/19 Page 9 of 16



F.Supp.2d 395 (E.D. Pa. 2013) for the proposition that, “To assess good faith,

courts analyze 'whether the [transferee] has sufficient knowledge to place it on

inquiry notice of the voidability of the transfer.'” Response Brief, p. 35 (Emphasis

added).

      Since whether Santander’s claims were extinguished before it filed suit

depends on when it should have reasonably discovered that GTI paid Graystone

with intent to hinder, delay, or defraud it, circumstances that would place

Santander on notice of the voidability of the transfer are the same circumstances

that would trigger its “duty to exercise reasonable diligence to discover the fraud or

misrepresentations that give rise to [its] claim.” Consequently, if both Graystone

and Santander were on notice of the same circumstances and Graystone had a duty

to investigate to preserve the ability to be a good faith transferee, then Santander

also had a duty to investigate whether it has a cause of action under the Uniform

Fraudulent Transfer Act to avoid GTI’s payment to Graystone.

    Graystone and Santander Were On Notice of the Same Circumstances

      Santander asserts that the “suspicious circumstances” that triggered

Graystone’s obligation to investigate are that: (a) GTI was late in making loan

payments to Graystone in the last few months before it paid off that loan; and (b)

GTI’s deposit account activity, particularly disbursements to pay payroll, fell off in

that same time period. Response Brief, pp. 36-37; Sur-Reply, pp. 2-4. However,


                                         -9-
       Case 1:17-cv-01669-JPW Document 73 Filed 08/19/19 Page 10 of 16



as BB&T documented in the Reply Brief, before GTI became late in making loan

payments, GTI told Graystone that it could not afford to make loan payments and

pay operating expenses unless Graystone lent GTI more money. Reply Brief, pp.

9-10. Less than one year into Santander’s loan relationship with GTI, GTI also

told Santander that GTI’s loan payment would bounce if an increase in the amount

of GTI’s line of credit was not in place in time. Reply Brief, p. 11. Thus, both

banks knew that, despite claiming to have hundreds of thousands of dollars of

annual revenues and being profitable, GTI could not both make loan payments

when due and pay operating expenses without borrowing more money. If that

constituted a circumstance that put Graystone on notice that GTI paid off its loan

with actual intent to hinder, delay, or defraud Santander, then Santander was also

on notice of that well more than one year before it sued BB&T.

      As documented in both the Reply Brief and in the Opening Brief, GTI went

for months at a time without depositing any funds to its initial deposit account with

Santander, the deposits to GTI’s deposit accounts at Santander were never

commensurate with its supposed revenues, and GTI’s disbursements from its

Santander accounts to pay payroll expenses were paltry in comparison to what they

would have been if GTI had anything approaching the number of employees that it

claimed to have. Opening Brief, pp 16-19; 21; 23-24; 26-27; 31; 34; Reply Brief,

p. 9. Thus, if the drop off in GTI’s deposit account activity with Graystone in the


                                        -10-
       Case 1:17-cv-01669-JPW Document 73 Filed 08/19/19 Page 11 of 16



few months preceding GTI’s refinancing of Graystone’s loan constituted a

circumstance that put Graystone on notice that GTI paid off its loan with actual

intent to hinder, delay, or defraud Santander, then Santander was also on notice of

that well more than one year before it sued BB&T.

     A Transferee Does Not Have to Conduct a Pointless Investigation to
           Preserve a Good Faith Transferee for Value Defense

      Santander, of course, contends that the fact that both Santander and

Graystone had the same duty to investigate does not entitle BB&T to summary

judgment because BB&T needs to prove that a reasonable investigation by

Santander would have resulted in discovery of GTI’s fraud more than one year

before Santander sued BB&T while Graystone’s failure to investigate, by itself,

defeats the good faith transferee defense. That an investigation by Graystone

would not have resulted in discovery of the fraud does not matter.

      Santander’s position is illogical and defies common sense. According to

Santander and Grice, had Graystone investigated, it would not have discovered

GTI’s fraud. However, because Graystone did not conduct the investigation that

would not have resulted in discovery of GTI’s fraud, BB&T has no defense under

12 Pa.C.S.A. §5108(a).

      There are instances in which the law dictates that failure to fulfill a strict

technical requirement mandates a ruling against a party on an important

substantive claim or defense. However, that is not the case here.
                                        -11-
         Case 1:17-cv-01669-JPW Document 73 Filed 08/19/19 Page 12 of 16



      The United States Court of Appeals for the Seventh Circuit addressed the

effect of inquiry notice on a transferee’s ability to assert a good faith transferee

defense in In re Equipment Acquisition Resources, Inc., 803 F.3d 835 (7th Cir.

2015).     In Equipment Acquisition, the Seventh Circuit affirmed the bankruptcy

court’s grant of summary judgment to a transferee on the basis of the good faith

transferee defense which had been affirmed by the United States District Court for

the Northern District of Illinois.    The Seventh Circuit expressly rejected the

unsuccessful plaintiff’s request “to adopt a standard of good faith distinct from

without knowledge.” 803 F.3d at 842. The Seventh Circuit said plainly that:

              [I]nquiry notice must be sufficient to enable the party to have gained
              actual knowledge by inquiring. If a reasonable inquiry would not have
              led to actual knowledge of voidability, a court cannot impute
              knowledge.

803 F.3d at 840 (Emphasis added). Thus, mere failure to investigate does not

deprive a transferee of good faith status.         Only a failure to conduct an

investigations that would have resulted in discovery that the transfer was

fraudulent deprives a transferee of the good faith transferee for value defense.

      Although there is language in Atomica, Lockwood, and other cases

suggesting that mere failure of a transferee to investigate is enough to deprive the

transferee of a defense under 12 Pa.C.S.A. §5108(a) when an investigation would

not have resulted in discovery of fraud, neither case so holds.         The court in

Atomica was ruling on a motion to dismiss a complaint filed by a trustee to avoid
                                         -12-
       Case 1:17-cv-01669-JPW Document 73 Filed 08/19/19 Page 13 of 16



an alleged fraudulent conveyance. In re Atomica Design Group, Inc., 556 B.R. at

136. Regardless of the language that it used, all that the court determined was that

it could not tell solely from the face of the trustee’s complaint that the defendant

was a good faith transferee. More importantly, the Atomica court said that “the

affirmative defense set forth in section 5108(b)(2) may be unavailable even where

the transferee lacked 'actual knowledge' that the original transfer was fraudulent if

it was 'on inquiry notice' of 'suspicious circumstances' that warranted 'a diligent

investigation.'” In re Atomica Design Group, Inc., 556 B.R. at 173 (Emphasis

added), not that the defense is unavailable if the transferee fails to investigate.

      Lockwood was decided in the context of a motion for summary judgment by

a transferee. In re Lockwood Auto Group, Inc., 428 B.R. at 632. However, there is

no indication that the party opposing summary judgment asserted, as Santander

does here, that an investigation by the transferee would not have resulted in

discovery that the transfer at issue was fraudulent. Moreover, the plaintiff had not

taken the deposition of the transferee’s officer. In re Lockwood Auto Group, Inc.,

428 B.R. at 634. Consequently, the court had no basis for reaching a conclusion as

to whether an investigation by the transferee would have resulted in discovery of

facts that would have made the transferee a “participant in the fraudulent scheme”

so that the transferee was deprived of good faith transferee status

      Here, Santander and Grice contend forcefully that an investigation would


                                          -13-
       Case 1:17-cv-01669-JPW Document 73 Filed 08/19/19 Page 14 of 16



have turned up nothing pertinent to voidability. If it would have, then Santander

would have reasonably discovered GTI’s fraud more than one year before

Santander filed suit.

                                    Conclusion

      Santander’s attempt to avoid summary judgment by constructing an

interpretation of fraudulent conveyance law under which a transferee’s mere failure

to investigate an undetectable fraud deprives the transferee if the good faith

transferee for value defense fails. A transferee has no duty to investigate unless it

is on notice of facts from which a reasonable person would suspect that the

transferor might be making a transfer with actual intent to hinder, delay, or defraud

creditors. Even when a transferee is on notice of such facts, failure to investigate

does not deprive the transferee of the good faith transferee defense if an

investigation would not have uncovered the fraud.

      Since Graystone and Santander were on notice that GTI could not make loan

payments and pay operating expenses unless they lent GTI more money and that

deposit account activity did not mesh with GTI’s supposed revenues and Santander

was on notice of that as early as 2010, if Graystone had a duty to investigate, then

Santander should have reasonably discovered the fraudulent nature of GTI’s

transfer more than one year before Santander sued BB&T. In that event, BB&T is

entitled to summary judgment under 12 Pa.C.S.A. §5109(1).


                                        -14-
       Case 1:17-cv-01669-JPW Document 73 Filed 08/19/19 Page 15 of 16



      If Santander was not on notice of GTI’s fraud so that it can withstand

summary judgment under 12 Pa.C.S.A. §5109(1), then Graystone had no duty to

investigate.   Moreover, as Santander and Grice maintain that ordinary due

diligence was not capable of detecting GTI’s fraud, then since it is undisputed that

Graystone had no actual knowledge of GTI’s fraud, BB&T is entitled to summary

judgment under 12 Pa.C.S.A. §5108(a) in any event.

      What Graystone and Santander knew either put them on notice of GTI’s

fraud, in which event Santander’s claims were extinguished before it sued BB&T

or it did not out them on notice, in which event Graystone was a good faith

transferee for value. In either event, BB&T’s motion for summary judgment must

be granted.



Dated: August 19, 2019                /s/ William L. Hallam
                                      William L. Hallam, Pa. ID No. 85647
                                      Joshua D. Bradley, Pa. ID No. 313308
                                      Rosenberg Martin Greenberg, LLP
                                      25 South Charles Street, Suite 2115
                                      Baltimore, Maryland 21201
                                      Phone: (410) 727-6600
                                      Fax: (410) 727-1115
                                      whallam@rosenbergmartin.com
                                      jbradley@rosenbergmartin.com

                                      Attorneys for Defendant




                                        -15-
          Case 1:17-cv-01669-JPW Document 73 Filed 08/19/19 Page 16 of 16




                          CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on this 19th day of August, 2019, a copy of the
foregoing Sur-Sur-Reply Memorandum in Support of Motion for Summary
Judgment was served through the CM/ECF System on counsel of record.

                                      /s/ William L. Hallam
                                      William L. Hallam

4811-4221-8062, v. 2
4829-0032-1696, v. 2




                                       -16-
